MILLER, Judge,
dissenting.
I respectfully dissent from the holding in the majority opinion that Tuominen’s claims are anticipated by Bohuon’s general disclosure of TA in association with a “physiologically acceptable excipient.”
All words in a patent claim, whether in the preamble or the body of the claim, may have patentable significance. There is no statutory justification for ignoring one part of a claim while giving weight to another. Rather, the entire claim should be considered to determine the “subject matter which the applicant regards as his invention.” See 35 U.S.C. § 112.
The majority opinion correctly states that the claimed composition “is a mixture of TA and one or more other compounds.” TA is known in the prior art, as are mixtures of TA and some other compounds. Because we must determine whether the claimed invention is identically disclosed in any of the references before us, the critical inquiry is what “other compounds” are encompassed by Tuominen’s claims and whether any of them are shown by the references. In In re Pearson, relied upon by the majority opinion, this court stated:
We do not mean to imply that terms which recite the intended use or a property of a composition can never be used to distinguish a new from an old composition. However, assuming their compliance with the definiteness requirement of the second paragraph of 35 U.S.C. § 112, such terms must define, indirectly at least, some characteristics not found in the old composition. .
494 F.2d at 1403, 181 USPQ at 644.1
In the present case, the term “sunscreen composition” is clearly a limitation of the claims and is the only limitation on the “other compounds.” In accordance with In re Pearson, supra, it is necessary to determine whether “sunscreen composition” defines, indirectly at least, some characteristic of the “other compounds” not found in the references. If “sunscreen composition” is given the interpretation urged by Tuominen and supported by the specification, the “other compounds” must be suitable for topical application and must be of the type commonly found in sunscreen compositions. Even if “sunscreen composition” is given a broader interpretation, the “other compounds” must render the composition suitable for application to a surface to be protected from the sun. For example, combinations of TA with starch, silica, sugar, or gum arabic would not reasonably be considered “sunscreen compositions.” It is uneontested by the PTO that none of the references discloses a sunscreen utility for *1362compositions including TA as one ingredient, and Tuominen asserts that the prior art compositions are unsuitable for use as sunscreen compositions.
The majority opinion correctly states that Tuominen’s claims read upon a mixture of TA and a physiologically acceptable carrier suitable for topical use. However, its conclusion, that the claims are, therefore, anticipated by Bohuon’s disclosure of TA with a physiologically acceptable excipient, is a non sequitur, because Bohuon says nothing about topical application. Indeed, the majority opinion raises an issue which was not raised below, to which Tuominen has had no opportunity to respond, and amounts to a new rejection made for the first time on appeal. The majority opinion merely assumes that excipients for drugs taken internally are “carriers suitable for topical application.” In re Schaumann and In re Petering, cited in the majority opinion to justify its holding of anticipation, are not applicable to the facts of this case. Those cases involved generic formulae with a small number of possible substituents individually disclosed in Markush format. In Petering, this court held that each of the 20 possible species was disclosed “as fully as if [the patentee] had drawn each structural formula or written each name.” 49 CCPA at 1000, 301 F.2d at 682,133 USPQ at 280. On the record before us, the undefined generic term “excipient” includes an unknown number of species having unknown properties, and because this point has not been addressed by the parties, it is unknown what a person of ordinary skill in the art would have understood the term to mean.2

. It is clear from the quoted language that In re Pearson does not stand for the proposition for which it is cited in the majority opinion.


. It is noted that no rejection for indefiniteness under 35 U.S.C. § 112 is before the court.